 



Exhibit 10.53
STOCK OPTION AGREEMENT AMENDMENT
AND
BONUS AGREEMENT
     THIS STOCK OPTION AGREEMENT AMENDMENT AND BONUS AGREEMENT (the “Agreement”)
is made this 28th day of December, 2006 between Cyberonics, Inc. (the “Company”)
and Richard Rudolph, M.D. (the “Optionee”).
     WHEREAS, the Company previously granted to the Optionee the options
identified on attached Schedule A (the “Options”) to purchase shares of the
Company’s common stock under the Company’s Stock Incentive Plan(s), as amended
and restated, and as identified as such on Schedule A (the “Plan(s)”).
     WHEREAS, the Company and the Optionee entered into a formal Stock Option
Agreement (the “Option Agreement”) evidencing each such Option.
     WHEREAS, in order to avoid adverse tax consequences under section 409A of
the Internal Revenue Code, the Optionee desires to amend each of the Options to
increase the exercise price per share to be in effect for the unexercised
portion of that Option which is subject to section 409A and identified as such
on Schedule A (the “Covered Portion”) to the higher exercise price per share
indicated for that portion of such Option on Schedule A.
     WHEREAS, in order to compensate the Optionee for the increased exercise
prices to be in effect for the Covered Portions of the Options, the Company is
willing to pay the Optionee a special cash bonus in a dollar amount equal to the
aggregate increase to the exercise prices for the Covered Portions of the
Options listed on Schedule A, with the actual dollar of that bonus indicated as
the Total Bonus on Schedule A and payable as provided herein.
     NOW THEREFORE, the parties hereby agree as follows:
     1. Increased Exercise Price. The exercise price per share set forth in the
Option Agreement for each of the Options listed on Schedule A is hereby
increased, with respect to the shares subject to the Covered Portion of that
Option, to the higher exercise price per share set forth for that Option on
Schedule A.
     2. Bonus. The Optionee shall become entitled to receive a cash bonus from
the Company in the gross dollar amount indicated as his or her Total Bonus on
attached Schedule A (the “Bonus”) effective on the date of vesting, with payment
as follows:
     (i) the bonus payable with respect to shares that vest prior to January 1,
2008 will be paid on or about January 15, 2008, and
     (ii) the bonus payable with respect to shares that vest on or after
January 1, 2008 will be payable only if such shares vest and will be paid
quarterly for the shares that vested during the preceding fiscal quarter. Such

 



--------------------------------------------------------------------------------



 



payment will be made within 14 days following the close of each fiscal quarter
or, in the event of an acceleration of vesting pursuant to the terms of any
other agreement governing the vesting of the options under the Option
Agreements, within 14 days following the event.
          Payment of the Bonus shall be subject to the Company’s collection of
all applicable federal, state and local income and employment withholding taxes,
and the Optionee shall be paid only the net amount of such bonus remaining after
such taxes have been collected.
     3. Entire Agreement. This Agreement, together with the Option Agreements
(to the extent not expressly amended in a separate amendment or amended hereby)
and the Plan(s), represents the entire agreement of the parties with respect to
the subject matter hereof and the Bonus and supersedes any and all previous
contracts, arrangements or understandings between the parties with respect to
such Options and the Bonus. This Agreement may be amended at any time only by
means of a writing signed by the Optionee and an authorized officer of the
Company.
     4. Continuation of Option Agreements. Except for the foregoing increases to
the exercise prices per share for the Covered Portions of the Options, no other
terms or provisions of the Option Agreements for such Options or the applicable
Plan(s) have been modified as a result of this Agreement, and those terms and
provisions shall continue in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year indicated above.

     
 
  CYBERONICS, INC.
 
   
 
  /s/ John A. Riccardi                                        
 
   
 
  By: John A. Riccardi                                        
 
   
 
  TITLE: Vice President, Finance                                        
 
   
 
  OPTIONEE
 
   
 
  By: Richard L. Rudolph, M.D.                                        

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                                                                               
              Number of                                             Unexercised
                                            Option Shares   Applicable  
Increased   Aggregate   Potential                     Exercise Price   Which
Vest After   Measurement   Exercise Price   Increase in   Retention Bonus Name  
Plan   Grant Date   Per Share   12/31/04   Date   Per Share*   Exercise Price  
**  
Rudolph, Richard
  1997 Plan     06/15/04     $ 19.58       9,000       06/17/04     $ 15.23    
$ 137,070.00     $ 137,070.00  
Rudolph, Richard
  1997 Plan     01/24/02     $ 12.45       10,417       02/12/02     $ 2.06    
$ 21,459.02     $ 21,459.02  
 
                                                               
 
                                                  Total   $ 158,529.02  

 